Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Hemmer on 1/25/2022.

The application has been amended as follows: 

29. (Currently Amended) A safety helmet comprising: 
a helmet shell having an outer surface; and 
a mounting rail coupled to the outer surface of the helmet shell, a bottom edge of the mounting rail being disposed above a bottom edge of the helmet shell, the mounting rail configured to securely attach a plurality of accessories to [[a]] the helmet shell of [[a]] the safety helmet, the mounting rail comprising: 
a body having a first portion and a second portion, the first portion extending along an axis, and the second portion extending from an end of the first portion at an 
a recessed retaining groove having a dove-tail cross sectional shape, the recessed retaining groove extending into the body, the recessed retaining groove having a length which extends along the axis of the first portion of the body and a height perpendicular to the axis of the first portion, the length being greater than the height, the recessed retaining groove configured to slidably receive at least one of the plurality of accessories thereon at different portions along the length of the recessed retaining groove; 
and an interior surface configured to mount to [[an]] the outer surface of the helmet shell and having a curvature configured to correspond to a curvature of the outer surface of the helmet shell.


			Insert – The safety helmet of claim 29 –

Claim 33, line 1:	Delete “The mounting rail of claim 29”
			Insert – The safety helmet of claim 29 –

Claim 34, line 1:	Delete “The mounting rail of claim 29”
			Insert – The safety helmet of claim 29 –

Claim 35, line 1:	Delete “The mounting rail of claim 29”
			Insert – The safety helmet of claim 29 –

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Fig. 14 should include 130 and 229 embraced by a bracket to show the relationship of the parts as outlined in  MPEP 1.84 (h)(1).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Truesdale (U.S. Patent No. 6115846), the closest prior art, teaches a safety helmet comprising a mounting rail, but fails to teach the first portion extending along an axis, and the second portion extending from an end of the first portion at an obtuse .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ABBY M SPATZ/           Examiner, Art Unit 3732                                                                                                                                                                                             

/CLINTON T OSTRUP/           Supervisory Patent Examiner, Art Unit 3732